     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 1 of 15

 1    BRADLEY A.BENING-104221
      BRUCE D. MacLEOD - 130860
 2    WILLOUGHBY, STUART, BENING & COOK, INC.
      50 W. San Fernando St., Suite 400
 3    San Jose, California 95113
      Telephone: (408) 289-1972
 4    Facsimile: (408) 295-6375
      brad@wsbclawyers.com
 5    bruce@wsbclaywers.com

 6    Attorneys for Defendant
      WILLIAM PARDUE
 7

 8                                        UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10    MADHU SAMBER,                                                       Case No. l:l 7-CV-01748-DAD-EPG
11                              Plaintiff,                                REPLY BRIEF MEMORANDUM OF
12    vs.                                                                 POINTS AND AUTHORITIES IN
                                                                          SUPPORT OF MOTION TO DISMISS
                                                                          SECOND AMENDED COMPLAINT
13    SAMBER KHERA, et al.,                                               [F.R.C.P. 12(b)(6)]
14                              Defendants.
15                                                                        Complaint Filed: December 26, 2017
                                                                          Trial Date: None Assigned
16
17                                                  I. INTRODUCTION

18            Plaintiffs extended efforts to fashion an Opposition to Defendant William Pardue's motion

19    to dismiss fail for multiple reasons as specified below, not the least of which are an inability to focus

20    on the actual claims in the Second Amended Complaint ("SAC') against Mr. Pardue as opposed to

21    the dozens of other defendants, and her repeated "default" position, when all else fails, that Mr.

22    Pardue was part of a large, ill-defined, amorphous conspiracy. Many of the failings of "Plaintiff's

23    Opposition to Pardue 's Motion to Dismiss" ("Opposition") are partially obscured by the Plaintiffs

24    inability to comply with basic pleading requirements such as complete Tables of Authority or

25    providing citations to support legal claims. 1

26
              While the problem is widespread, plaintiff promotes at least three theories without citing legal authority just on
27
              pages 3 and 4 of the Opposition, including her claims (1) th!!-t the Rooker-Feldman doctrine is "inapplicable
              when the alleged injury is distinct from the judgment", (2) that the case can be pursued because "prosecutions
28
                                                                                                                (continued ... )
      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
      12(b)(6)]                                                                                                     1490.13419B
               Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 2 of 15

           1                Defendant William Pardue's status in this action is unique because, perhaps unlike any of the
           2    other defendants, the Plaintiff has already sued him for many, if not all, of the same acts she now

           3    alleges in the SAC, and that case was litigated, settled and a Request for Dismissal with prejudice

           4    filed by the Plaintiff and her then counsel. However, Mr. Pardue's unique status appears to be
           5    overlooked in the Opposition.

           6                Defendant William Pardue's Motion to Dismiss should be granted because the Reply fails on
           7    several key levels:

           8                 1.     For all of her claims about continuing conspiracies, Plaintiff cannot change the basic
           9                         fact that the claims against Mr. Pardue all arise out of the "2008 Judgments" which

~         10                        were same the basis as her prior malpractice claims, and other than as a defendant in
0
0         11                        the prior lawsuit brought by the Plaintiff, Mr. Pardue has had no contact with the
u
~
          12                         claims since that case settled. The result is that the claims are barred by the statute of
C!?
2::       13                         limitations.
zr.t.:i
i:t'.l    14                2;      The "new" facts alleged in the Opposition - e.g., that Mr. Pardue had not blocked out
~"
<         15                        dates of trial on his calendar (Opposition, p. 21) -- do not show that Mr. Pardue can
~
(/)       16                        be held liable for the acts alleged given the prior lawsuit.
~"
i:t'.l    17                3.      The Opposition expends substantial efforts related to the Release and Settlement
6
:;::J     18                        Agreement ("Release") the Plaintiff signed at the end of her prior lawsuit against Mr.
0
....:i    19                        Pardue. The Release was not a part of Defendant Pardue's Memorandum ofPoints
i...:J
~         20                        and Authorities in Support ofMotion to Dismiss Second Amended Complaint
          21                        [F.R.C.P. 12(b)(6)] ("MPA"), but the facts admitted by the Plaintiff further support
          22                        Defendant's motion.
          23                4.      Plaintiff has not shown that the statute of limitations contained in California Code of
          24                        Civil Procedure §340.6 does not apply to bar all claims other than actual fraud, and
          25                        that the 3 year fraud statute was likely triggered in 2008, and certainly no later than
          26
          27       1
                    ( ...   continued)
          28                can be brought by 'dual sovereigns", and (3) "[u]nder the Private Attorney General Doctrine, I can prosecute
                            defendant twice 'for the same offence'."

                REPLY BRIEF MEMORANDUM OF POINTS AND
                AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                SECOND AMENDED COMPLAINT [F.R.C.P.
                12(b)(6)]                                                 2                                                  1490.13419B
             Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 3 of 15

         1                    February of2014 when she dismissed with prejudice the prior lawsuit.
        2             5.      The Dismissal with Prejudice of the prior lawsuit operates as a retraxit, and the
        3                     current claims are barred pursuant to the doctrine of res judicata.
        4             6.      Plaintiffs willingness to flout the court's procedural rules, justifying an award of
        5                     sanctions and/or fees, is exemplified by her "incorporation" of arguments contained
        6                     in other briefs to avoid what she acknowledges is a 25 page limit on her brief. 2
        7                                II. RESPONSE TO FACTUAL ALLEGATIONS

         8            The Opposition contains numerous factual allegations, without any citation to the Complaint,
        9     or even to documents supplied with the Opposition.

~       10            In he "Factual Background" section of the Opposition (Opposition, pp.1-2), many of
8
u       11    these "facts" merely reinforces that the allegations against Mr. Pardue all relate to actions he
~
        12    allegedly took prior entry of the "2008 Judgments. For example, numbered paragraphs #1-
0
~       13    #4 all describe alleged actions by Mr. Pardue in representing the Plaintiff "in 2006/2007".
z~
l:Q     14 Id., p.8. The remainder of the section relates to actions between 2006 and May of2008, and
~~
<       15    specifically alleges that "in 2008, Judith Soley, my child support attorney, advised me to file
~
ti)     16    a legal malpractice suit and drafted the first legal malpractice complaint, filed in 2008."
~·
        17    Opposition, p. 2. Given that the trigger for several of the statutes oflimitations addressed by
s
l:Q

::;J    18    the MPA is when a party has facts suggesting the wrong, or similar standards, these
0
...:I   19    additional facts reinforce the Defendant's arguments rather than defeat them as the Plaintiff
...:I
ti      20    appears to believe. a "suspicion of wrongdoing". (See, e.g., Jolly v. Eli Lilly & Co. (1998) 44

        21    Cal. 3d 1103, 1111 [3 year statute oflimitations for fraud triggered by a suspicion of wrongdoing].)
        22                                                     III. ANALYSIS

        23            A.       The Standard Governine Rule 12(b)(6) Motions.
        24            As stated in Defendant's moving papers, a motion to dismiss under Federal Rule of Civil
        25
                 2
        26            For example, under the headings "continuing offence doctrine" and "criminal offense/civil liability'', the
                      Opposition merely states that the issue is addressed in "Plaintiff's Opposition to Ellis Motion to Dismiss". See,
        27            Opposition p. 5. Later, she refers to a 10 page section of Plaintiff's Opposition to ELLIS's Motion to Dismiss
                      ("Ellis Opposition'') for details of her arguments related to actions other than negligence. (Opposition, p.19.)
        28            Still later, the Opposition states: "See Void Judgments 0(2008 & Fraud Upon the Court (page 21-24) in [Ellis
                      Opposition] incorporated herein as if fully set forth herein." Opposition, p. 22.

              REPLY BRIEF MEMORANDUM OF POINTS AND
              AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
              SECOND AMENDED COMPLAINT [F.R.C.P.
              12(b)(6)]                                              3                                                    1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 4 of 15

 1 Procedure 12(b)(6) is warranted if the pleadings fail to state a claim upon which relief can be

2    granted. While "[the court's] inquiry is limited to the allegations in the complaint, which are

3    accepted as true and construed in the light most favorable to the plaintiff' (Lazy YRanch LTD v.

4    Behrens, 546 F.3d 580, 588 (9th Cir. 2008)), in light of the Opposition in this case, case law advises

 5   that a court need not accept as true unreasonable factual inferences or conclusory legal allegations

6    cast in the form of factual allegations. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

7    Cir. 2001).

 8                     Plaintiff Claims Are Barred Under the Doctrine of Res Judicata.
 9                   1.       Plaintiff's arguments that the prior lawsuit against Mr. Pardue is not
                              "res judicata" are based on an inaccurate understanding of federal case
10                            law on claim preclusion principles in diversity actions.
11           The first argument in Defendant's MPA demonstrating that the motion to dismiss should be

12   granted was based on the doctrine of res judicata, and arises out of the fact that this is the second

13   lawsuit filed by the Plaintiff against Mr. Pardue for his actions in representing the Plaintiff between

14   2006 and early 2008. The Plaintiffs responses to this argument are sprinkled throughout out the

15    Opposition, but.none of them demonstrate a cognizable reason why res judicata does not bar her

16   current claims.

17           In a portion of the Opposition under the heading of"Rooker Feldman Doctrine'', the Plaintiff

18    argues that she settled the malpractice suit against Mr. Pardue "under duress due to Millen's

19   conspiracy and allege,d misconduct: "I was not a 'loser,' This distinction is important. Doctrine of

20    claim preclusion does not apply as I have not asked this Court to 'set aside' the agreement against

21   Pardue."3 Opposition, p.2. In this statement. the Plaintiff (presumably unintentionally) admits that

22    she settled a prior lawsuit against Mr. Pardue, but fails to demonstrate why the settlement would not

23    bar this claim even ifit did come as a result of her own attorney's alleged actions.

24           The Plaintiff next relies upon Semtek, Int'/ Inc. v. Lockheed Martin Corp. 531 U.S. 497

25    (2001) to argue that the reach of res judicata is extremely limited, and only prevents dismissal of a

26    subsequent lawsuit "in the same federal district court. The phrase does not preclude

27
         3
28           Plaintiffs argument that Rooker-Feldman does not bar her claim because she was not "a loser" in the
             malpractice action will be addressed separately.
      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
      12(b)(6)]                                           4                                                   1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 5 of 15

 1   recommencement of the same action in other federal district courts, other state courts, or even all

2    courts." (Opposition, pp.2-3.) This represents a seriously flawed misreading of Semtek.

3             Semtek involved a determination of which state's rules would apply in determining the claim

4    preclusive effect of a dismissal in a different district court sitting in diversity. In Semtek, a district

 5   court in California, sitting in diversity, had dismissed the action based on a statute of limitations

6    defense, which was considered a dismissal "on the merits" under California law. The plaintiff

7    refiled in Maryland, and the Maryland court believed that it was bound by the earlier decision of the

 8    California court. The United States Supreme Court ruled that federal common law governed the

 9    effect of the dismissal by the federal court sitting in diversity, and federal common law dictated that

10   the claim-preclusive effect of the federal judgment was governed by the law of claim preclusion of

11   the federal court's forum state. The Supreme Court held that the Maryland court had erred in using

12    California's law of claim preclusion rather than Maryland's. "Because the claim-preclusive effect of

13    the California federal court's dismissal 'upon the merits' of petitioner's action on statute-of-

14    limitations grounds is governed by a federal rule that in tum incorporates California's law of claim

15    preclusion (the content of which we do not pass upon today), the Maryland Court of Special Appeals

16    erred in holding that the dismissal necessarily precluded the bringing of this action in the Maryland

17    courts." Semtek, supra at 509.

18            Semtek, as applied to the current action, requires no more than that this court follow

19    California law on claim preclusion of the underlying action. As demonstrated in the MPA,

20    California law requires dismissal of this action, and Semtek does not, contrary to the Plaintiffs

21    Opposition, grant her carte blanche to pursue Mr. Pardue a second time for the same acts.

22                    2.       There is an "identity of claims" between the two lawsuits, even thought
                               differently titled causes of action are included in the second case.
23
              The Plaintiff argues that because the prior case was "general legal malpractice", and it is now
24
      "attempts to defraud" "gross negligence", etc., there is no "identity of claims". Opposition, p. 8. 4
25
      As stated in §ill(B)(2) of the MPA, the key question is whether the cases share a "transactional
26

27
         4
28            Defendant's MPA provided a full explanation as to why there.!§. an identity of claims. MPA, 5:20-6:4

      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
      12(b)(6)]                                             5                                                  1490.13419B
                  Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 6 of 15

              1 nucleus of fact'', not the mere existence of differently named causes of action5 :

             2                    "The fact that res judicata depends on an 'identity of claims' does not
                                  mean that an imaginative attorney may avoid preclusion by attaching a
             3                    different legal label to an issue that has, or could have, been litigated.
                                  Rather, '[i]dentity of claims exists when two suits arise from "the
             4                    same transactional nucleus of facts.'" [Citation.] Newly articulated
                                  claims based on the same nucleus of facts may still be subject to a res
              5                   judicata finding ifthe claims could have been brought in the earlier
                                  action.... 'It is immaterial whether the claims asserted subsequent to
             6                    the judgment were actually pursued in the action that led to the
                                  judgment; rather, the relevant inquiry is whether they could have been
             7                    brought.' [Citation.]"

              8   Sierra Preservation Council, Inc. v. Tahoe Regional Planning Agency, 322 F.3d 1064, 1077-1078

              9   (9th Cir. 2003). As stated in the MPA, both the 2008 malpractice action against Mr. Pardue alone,

~            10   and the Plaintiffs current claims against Mr. Pardue, et al, arise out·ofMr. Pardue's representation
0
0            11   of the Plaintiff during a portion of her marital dissolution action, and the same claims now being
u
~
             12   made could have been brought in that action. See, e.g., RJN, Exh. A, 2:7-13 (the 2008 Action), and
0
~            13   Plaintiffs Second Amended Complaint ("SAC'), ififl4, 31-37 and 47.
z
p:.:i.
rt.'.l       14                   3.       The release signed by the Plaintiff in the 2008 Action was not an element
~·                                         of Defendant's motion, but Plaintiff's arguments regarding "waiver", ·
<            15                            demonstrate not only the claim preclusion effect of the release, but also
                                           the futility of allowing a further attempt to amend the Second Amended
~
Cl)          16                            Complaint.          ·
   .·,..,,
~
rt.'.l       17           The MPA never used the term "waiver" nor referred to the release signed by the Plaintiff to
s
0            18   end the 2008 Action. 6 However; the Opposition spends pages regarding various defenses the
0
...:i        19   Plaintiff believes she could offer to the effect of the "release", including "fraud at inducement",
...:i
~            20    "waivers against the p·olicy oflaw are unenforceable", and "[the] federal court has the discretion to

             21   refuse enforcement of contract". See, Opposition, pp.11-19. Given that the Defendant's Motion to

             22   Dismiss was not based on the release, but it would become an issue ifthe case proceeds, Defendant

             23   will offer only a limited rebuttal to the Plaintiffs arguments.

             24           As quoted by the Plaintiff, the mutual "Release/Waiver" she signed in 2014 as part of the

             25
                      5
             26           This common nucleus of fact standard has been described as the most important of the factors in determining
                          claim preclusion. See, e.g., Costantini' v. Trans World Airlines, 681 F.2d 1199 (9th Cir. 1982).
             27
                      6
                          Defendant's claim preclusion arguments were premised on the Request for Dismissal which ended the Plaintiffs
             28           earlier lawsuit, and asked this court to take judicial notice of that filed pleading.

                   REPLY BRIEF MEMORANDUM OF POINTS AND
                   AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                   SECOND AMENDED COMPLAINT [F.R.C.P.
                   12(b)(6)]                                            6                                                  1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 7 of 15

 1   termination of the 2008 Action, included a broad release of claims. The release covered:

 2                     "[A]ny and all claims, liabilities or damages, of any nature or kind,
                       known or unknown, (Claims) existing as of the date of this agreement,
 3                     and that relate, or arise out of Pardue's representation of Sameer in the
                       Underlying action. This release exists to any claim or facts existing as
 4                     of the effective date of this agreement and arising out of the work
                       performed by Pardue, and/or matters arising from or connected to the
 5                     lawsuit which have existed in the past, which presently exist, which
                       may exists in the future, based on facts existing as of the effective date
 6                     or which could have been alleged in the lawsuit. The effective date on
                       which this agreement is fully executed by all parties."
 7
      Opposition, pp.9-10 (emphasis added by Plaintiff omitted). 7 This release, as quoted by the Plaintiff,
 8
     is broad enough to encompass to cover any claims based on not only the bare facts of Mr. Pardue's
 9
     representation of the Plaintiff, but also any claims "known or unknown" to the Plaintiff as of 2014.
10
     These terms are broad enough to encompass not just the basic negligence based claims, but also the
11
     conspiracy and RICO allegations upon which the Plaintiff has previously identified as one basis for
12
     not applying claim preclusion.
13
                       4.       Plaintiff has not attempted to dispute that there was no "judgment on the
14                              merits" or that there is no "privity between the parties", which are the
                                other elements of the res judicata defense.
15
              As argued in the MPA, "[r]es judicata will apply if three elements are present: "[T]here is (1)
16
      an identity of claims, (2) a final judgment on the merits and (3) privity between parties."
17
     Stratosphere Litig. L.L.C. v. Grand Casinos, Inc., 298 F.3d. 1137, 1143, fn. 3 (9th Cir. 2002).
18
     Plaintiff has not apparently challenged Defendant's showing in the MPA, that the 2nd8 and 3rd
19
      elements are present.
20
                       Plaintiff Has Failed to Show That Her Claims Are Not Barred by the Statutes of
21                     Limitation That Apply to This Action as Shown by the Defendant in the MPA.
22            The MPA demonstrated, at length, that regardless of which cause of action among the legion

23    of causes of action contained in the Second Amended Complaint is analyzed, it is barred by the

24    applicable Statute of Limitations. Key among the statutes of limitations is Code of Civil Procedure

25

26
         7
              As would be expected, this is only a portion of the entire release executed by the Plaintiff.
27
         8
              Defendant relied upon the Request for Dismissal with Prejudice, attached to the Request for Judicial Notice as
28            Exhibit B, along with the doctrine ofretraxit, to demonstrate the existsence ofa fmaljudgment. MPA, 6:518.

      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
      12(b)(6)]                                               7                                                  1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 8 of 15

 1   §340.6, which applies a one year statute for any cause of action other than actual fraud arising out of

2    an attorney's performance of his professional duties. See, e.g., Lee v. Hanley (2015) 61 Cal.4th

3    1225, 1236-1237.

 4            Plaintiff argues that her RICO claims are timely because there is a four year statute, she did

 5   not 'become aware' of the conspiracy until 2015, and "[a]nyprevious actions are tolled due to false

 6   invoicing, lying and misrepresentation of the defendants." However, the standard for determining

 7   when the statute of limitations is triggered is not when a party "becomes aware" of the facts. As

 8   stated in the MPA, the Ninth Circuit follows the '"injury discovery' statute of limitations rule" for

 9   civil RICO claims. Pincay v. Andrews, 238 F.3d 1106, 1109 (9th Cir. 2001). Under this rule, 'the

10   civil RICO limitations period begins to run when a plaintiff knows or should know of the injury that

11   underlies his cause of action." .Grimmett v. Brown, 75 F.3d 506, 510 (9th Cir. 1996). The plaintiff

12   need not discover that the injury is part of a "pattern of racketeering" for the period to begin to run.

13   Phillips v. Cane, 2014 U.S. Dist. LEXIS 8902. The standard is similar to the trigger for "fraud"

14   claims in California: "Once the plaintiff has a suspicion of wrongdoing, and therefore an incentive to

15   sue, she must decide whether to file suit or sit on her rights." Jolly v. Eli Lilly & Co. (1998) 44 Cal.

16   3d 1103, 1111. "[If] a person becomes aware of facts which would make a reasonably prudent

17   person suspicious, he or she has a duty to investigate further and is charged with knowledge of

18   matters which would have been revealed by such an investigation." McCoy v. Gustafson (2009) 180

19   Cal.App.4th 56, 108.
20            Plaintiff has admitted that she was advised to file a legal malpractice suit in 2008 by her then

21   "child support attorney'' (Opposition, p.2), and was then involved in a lawsuit against Mr. Pardue

22   that lasted from 2008 through 2014. She thus had ample opportunity and motivation to investigate

23    starting in 2008. If she failed to discover the facts at the time, such failure would not be chargeable
                                                            I

24   to Mr. Pardue, who was by then, her opponent rather than her ally in the litigation.

25            The Opposition also argues that a motion to dismiss cannot be used for a statute of litigation

26    defense, citing Tuggle v. Maddox, Fla. 60 So.2d 158, 159 (1958). (Opposition, p.5.) Tuggle,

27    however, is based on Florida state law and is factually inapplicable to the current action. and the
28    court determined that the lower court had erred because the appellant had not affirmatively pied the

      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
      12(b)(6)]                                       8                                             1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 9 of 15

 1 statute of limitations in an answer, and so was barred from erred in dismissing the claim on the basis

2    that it was barred by the statute of limitations because where appellee failed to affirmatively plead

3 the statute oflimitations as a defense in his answer, so he was barred from presenting it as a defense

4    to a motion to strike. In contrast, to the Plaintiffs claims, the court stated, "In the present case no

5 motion to dismiss was ever presented. Instead the appellee moved to strike, severally, three of the

6    four paragraphs of the complaint[.]" Tuggle, supra at 159.

7             Similarly, Plaintiff alleges that there is an apparently general "10 year statute of repose", but

 8   the only two cases she cites in support are two cases decided under Kansas law, not California.

 9    Opposition, p.6.

10            Plaintiffs Opposition also offers no basis to conclude that the statutes oflimitations for all of
11   her claims were not triggered in 2008 as shown by the MPA, and that they are not now barred by the

12    applicable statutes oflimitations identified in Defendant Pardue's moving papers.

13                     Plaintiff's Claims Are Barred by the Rooker-Feldman Doctrine.

14            Plaintiffs primary argument against application of the Rooker-Feldman doctrine to bar her

15    claims appears to be that because she settled her malpractice suit against Mr. Pardue, Rooker-

16    Feldman does not apply because she did not "lose the underlying family law case, that I was a victim

17    of fraud, fraudulent representation, fraud upon the court, deprivation of rights, obstruction of justice,

18    civil and RICO conspiracy." Opposition, p.3.

19            Plaintiffs analysis fails because the application of Rooker-Feldman does not depend upon

20    whether the challenger is formally denominated the "winner". 9 While Plaintiff claims to not

21    understand the "context and applicability'' of Defendant's citation of Exxon Mobil Corp. v. Saudi

22    Basic Industries Corp. 544 U.S. 280 (2011) (see, Opposition, p.2), Exxon explains that Rooker-

23    Feldman is concerned with parties seeking to have the federal court "review and reverse unfavorable

24    state-court judgments", declared such efforts "out ofbounds", and directed that such cases should be

25    dismissed for want of subject-matter jurisdiction. Exxon, supra at 283-284.
26            As Defendants moving papers demonstrated, Plaintiffs SAC is founded on the idea that the

27
         9
              Plaintiff can only claim to not be a "loser" in the underlying family court action by ignoring the fact that her
28            lawsuit is based on her efforts to overturn the "Void Judgements of2008". Opposition, p. 3.

      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
      12(b)(6))                                               9                                                      1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 10 of 15

 1    state court's actions and order in enforcing (or what is more her focus - not enforcing) the 2008

2     Judgments. MPA, 10: 12-11 :2. The Plaintiff cannot deny that she seeks to use the current action to

3     challenge the interpretation of the 2008 Judgments that she claims to be wrong. However, in a

4     footnote on p.3, of the Opposition, she admits: "On matter related to void Judgments of2008, the

5     complaint only seeks declarative/injunctive reliefthat this Court declare them void."

6              Finally, Plaintiff argues that this is an issue of "abstention", citing Burford v. Sun Oil Co.,

7     319 U.S. 315 (1043). Opposition, pp.3-4. While the Rooker-Feldman doctrine is one form of

 8    abstention, Plaintiff incorrectly attempts to apply rules which arise from a different rule of judicial

 9    deference- what is sometimes referred to as "Burford Abstention"-- rather than those specific to

10    Rooker-Feldman. However, Burford Abstention applies to different situations than the Rooker-

11    Feldman Doctrine. See, e.g., Reaching Hearts Int'!, Inc. v. Prince George's County, 584 F. Supp. 2d

12    766 (D.C. Md., 2008). Burford Abstention "is concerned with protecting complex state

13    administrative processes from undue federal interference", but does not require abstention whenever

14    there exists such a process, or even in all cases where there is a "'potential for conflict' with state

15 regulatory law or policy." New Orleans Pub. Serv., Inc. v. Council ofNew Orleans, 491 U.S. 350,

16    362 (1989). "Burford abstention respects the states' specialized and comprehensive regulatory

17    schemes, in the way that Rooker-Feldman respects the judicial processes of the states."

18    Hachamovitch v. Debuono, 159 F.3d 687, 697 (2nd Cir. 1998). Regardless of whether Burford

19    would apply is irrelevant to the current action as Defendants have not claimed that it should be

20    applied.
21             Defendant has demonstrated that the Rooker-Feldman doctrine applies in the current case,

22    and Plaintiff has failed to show the contrary.

23                     The Court Should Dismiss the Case Without Leave to Amend.

24             Defendant's MPA argued that the Plaintiff should not be provided with the opportunity to

25    amend her complaint yet again because "it appears beyond doubt that the plaintiff can prove no set
26    of facts that would entitle him to relief and this defect cannot,be cured by amendment. [Citations.]"

27    Moore v. Fountainhead Garden Home Owners' Ass'n, 1997 U.S. Dist. LEXIS 8435 (N.D. Cal 1997).

28    This rule applies equally to "pro per" plaintiffs.

      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
       12(b)(6)]                                        10                                             1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 11 of 15

 1            The Opposition offers no reason to believe that the defects in Plaintiffs SAC can be cured.

 2    Although she alleges "new" facts in her Opposition - e.g., Mr. Pardue had not blocked out the dates

 3    of the trial on his calendar (Opposition, p. 21) 10 - these additional facts do not tend to show liability

 4    that would have been outside of the "nucleus of fact" common to both the 2008 Action and the

 5    current claim. In addition, as described above, Plaintiffs Opposition discloses the contents of a

 6    Release which she signed to terminate the 2008 Action which included a broad fonn release of any

 7    and all claims that would be include any of the claims she now seeks to pursue.

 8            Further support for dismissing the claim is found in Plaintiffs repeated disregard for court

 9    rules relating to her filings. In addition to is.sues regarding the first two versions of her Complaint,

10    this attitude is evidenced in her Opposition. Plaintiff has demonstrated that she is aware of the

11    court's 25 page limit on oppositions: "There are other reasons due to which the statute oflimitation

12    has tolled, but these cannot be addressed in the 25 pages allowed by the Court." Opposition, p. 5.

13    Rather than comply with the rules, the Plaintiff attempts to circumvent them by "incorporating"

14    arguments presented in other briefs; e.g., for details of arguments on actions other than negligence,

15    the Opposition refers to 10 page section of "Plaintiff's Opposition to ELLIS' Motion to Dismiss"
16    ("Ellis Opposition"). Opposition, p. 19 .11

17            Plaintiff argues that the court "is required to give special consideration" given her "pro per

18    status." Opposition, p. 24. While this maybe true, it is also true that '"the court's discretion to deny

19    such leave is 'particularly broad' where the plaintiff has previously amended its complaint[.]'"

20    Dougherty v. Bank ofAm., N.A., 177 F. Supp. 3d 1230, 1242 (E.D. Cal, 2016)

21                                                   IV. CONCLUSION
22            Defendant Pardue's situation is different from, and less complex than the remaining

23    Defendants: Not only has he not represented Ms. Sameer in almost 10 years, it has been almost that

24    long since she filed a lawsuit against him for that representation, and it has been more than four
25
         10
              Presumably, Plaintiff discovered this fact no later than the discovery phase of the 2008 lawsuit.
26
         11
              Other examples include, but are not limited to, a section titled "Void Judgments 0(2008 & Fraud Upon the
27            Court" which incorporates a four page section of the same name in the Ellis Opposition (Opposition, p. 22); and
              a two page section of the Ellis Opposition in the section of her Opposition titled "Pro Se Status Per Status of the
28            Plaintiff' Opposition, p. 24.

      REPLY BRIEF MEMORANDUM OF POINTS AND
      AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
      SECOND AMENDED COMPLAINT [F.R.C.P.
      12(b)(6)]                                               11                                                   1490.13419B
               Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 12 of 15

           1    years since she filed a Request for Dismissal with prejudice of that lawsuit. These simple facts

           2    demonstrate that the court should grant Mr. Pardue's motion to dismiss either (a) because it is barred

           3    under the doctrine of res judicata; (b) is barred by the applicable statute of limitation, and/or (c) is

           4    barred by the Rooker-Feldman doctrine.

           5            In addition, Plaintiff has not shown that there are any new fact which would justify providing

           6    her with the change to amend her Complaint yet again.

           7            Based on all of the foregoing, Defendant William Pardue respectfully requests that the court

           8    dismiss the Plaintiffs action against him without leave to amend.

           9 DATED: October 11, 2018                              WILLOUGHBY, STUART, BENING & COOK

~         10
8u        11                                                      By:~/~s~/B==ru=c=e~D=·~M==ac=L=e=o=d'--~~~~~
~
                                                                         BRUCE D. MacLEOD
          12                                                             Attorneys for Defendant
0
                                                                         WILLIAM PARDUE
~         13
zr;t.1
r:a       14
~n
<         15
~
Cl)       16
~·
r:a       17
6
p         18
0
i....:i
i....:i
          19
~         20
          21
          22
          23
          24
          25
          26
          27
          28

                REPLY BRIEF MEMORANDUM OF POINTS AND
                AUTHORITIES IN SUPPORT OF MOTION TO DISMISS
                SECOND AMENDED COMPLAINT [F.R.C.P.
                12(b)(6)]                                        12                                             1490.13419B
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 13 of 15


 1     Case Name:     Sameer v. Khera, et al.
       Court:         U.S. District Court - Eastern District of California
 2     Case No.       1:17-cv-01748-DAD-EPG
       Our File No.   1490.13419B
 3
         PROOF OF SERVICE/CERTIFICATE OF SERVICE FOR ELECTRONIC FILINGS
 4
       STATE OF CALIFORNIA                   ]
 5                                           ] SS.
       COUNTY OF SANTA CLARA                 ]
 6
              I am a citizen of the United States and a resident of the County of Santa Clara, State of
 7     California; I am over the age of eighteen years and not a party to the within action; my business
       address is 50 W. San Fernando Street, Suite 400, San Jose, CA 95113. On the date set forth
 8     below I served the document[ s] described as:
 9     REPLY BRIEF MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
       MOTION TO DISMISS SECOND AMDNEDED COMPLAINT [F.R.C.P.12(b)(6)]
10
               I hereby certify that I electronically filed the above-entitled document with the United
11     States District Court - Eastern District of California, by using the CM/ECF system. I certify that
       the following parties or their counsel of record are registered as ECF Filers and that they will be
12     served by the CM/ECF system:
13     See Attached Service List
14             I further certify that I served a copy of the above-entitled document on the following
       parties or their counsel of record by U.S. Mail and by placing a true copy thereof enclosed in a
15     sealed envelope addressed as follows:
16     Madhu Sameer
17     37 Rarere Terrace
       Keri Keri, 0230
18     New Zealand

19     (Courtesy copy sent via email:
20     madhu.bambroo@gmail.com)

21     Plaintiff in Pro Per
22             [FEDERAL] I declare that I am employed in the office of a member of the bar of this
23     court at whose direction the service was made.

24            Executed on October 12, 2018 at San Jose, California.
25

26
                                                                Sheila Smith
27

28
       Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 14 of 15


  1                                          SERVICE LIST
  2
         John Steven Burton                             John P. Girarde
  3      LAW OFFICES OF JOHNS. BURTON PC                MURPHY PEARSON BRADLEY &
         55 River St., Ste. 230                         FEENEY
  4      Santa Cruz, CA 95060                           88 Kearney St., 10th Flr.
         831-425-5023                                   San Francisco, CA 94108
  5
         832-427-3159 - fax                             415-788-1900
  6      jburtson@JohnSBurton.com                       415-393-8087 - fax
                                                        jgirarde@mpbf.com
  7      Counsel for Susan Bennett, Lewis Becker,
  8      Bennett & Becker, a law firm corporation       Counsel for J. Hector Moreno, Andrew
                                                        Westover, Constance Smith, Rory
  9                                                     Coetzee, Kayleigh Walsh, Raechelle
                                                        Vellarde, J. Hector Moreno & Associates
 10

 11      Sharon Margaret Nagel                          Michael D. Millen
         BOLD, POLISNER, MADDOW, NELSON                 LAW OFFICE OF MICHAEL MILLEN
 12      &JUDSON                                        119 Calle Marguerita, #100
         2125 Oak Grove Rd., Ste. 210                   Los Gatos, CA 95032
 13      Walnut Creek, CA 94598                         408-871-0777
 14      925-933-7777                                   408-516-9861 - fax
         925-933-7804 -fax                              MikeMillen@aol.com
 15      snagle@bpmnj.com
                                                        Counsel for Michael Millen
 16
         Counsel for Judge Edward Davila, Judge
 17      Kristi Culver Kapetan, Gary Green

 18      Natalie P. Vance                               Marshall C. Whitney
         Kristin N. Blake                               Mandy L. J effcoach
 19
         KLINEDINST PC                                  Kelley B. Lowe
 20      777S. Figueroa St., Suite 2800                 WHITNEY, THOMPSON & JEFFCOACH
         Los Angeles, CA 90017                          LLP                         .
 21      213-406-1100                                   8050 N. Palm Ave., Ste. 110
         213-406-1101 - fax                             Fresno, CA 93711
 22
         nvance@klinedinstlaw.com                       (559) 753-2250
 23      kblake@klinedinstlaw.com                       (559) 795-2560 - fax

. 24     Counsel for Francine Tone and Tone &           Counsel for Lenore Schreiber
         Tone
 25

 26

 27

 28




                                                    2
     Case 1:17-cv-01748-DAD-EPG Document 160 Filed 10/12/18 Page 15 of 15


 1     Sameer Khera                             James D. Weakley
       2194 7 Oakleaf Court                     Michelle Sassano
 2
       Cupertino, CA 95014 1                    WEAKLEY & ARENDT
 3     (408) 839-7024                           5200 N. Palm Avenue, Suite 211
       skhera_9999@yahoo.com                    Fresno, CA 93704
 4                                              (559) 221-5256
       Defendant in Pro per                     (550) 221-5262
 5
                                                jim@walaw-fresno.com
 6                                              michelle@walaw-fresno.com

 7                                              Counsel for Defendants, County of
 8                                              Fresno, John Dyer and Kari Gilbert

 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            3
